               Case 9:19-bk-01977-FMD         Doc 36    Filed 05/06/19    Page 1 of 2



                                         ORDERED.


     Dated: May 06, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION
                                   www.flmb.uscourts.gov

 In re:

 PATRICK A. DEROSA,                                        Chapter 13
                                                           Case No.: 9:19-bk-01977-FMD
                   Debtor.
 ________________________________________/


                       ORDER GRANTING DEBTOR'S MOTION TO SELL

          THIS MATTER came on for consideration on the Debtor's Motion to Sell (the “Motion”)

[Doc. No. 18] after notice and hearing held on May 2, 2019. Having considered the Motion and

arguments of the parties who appeared, the Court makes this ruling for the reasons stated orally in

open court.

          Accordingly, it is hereby ORDERED:

          1.      The Motion is GRANTED.

          2.      The Debtor may sell 2317 South Street, Fort Myers, FL 33901 with a legal

description of:

                  JEFFCOTTS S/D BL H PB1 P40 LT 18 W 3FT LT 16 E 22FT LT 20
                  DESC OR177, P 140.

          3.      Debtor shall provide the chapter 13 trustee with a copy of the closing settlement

statement within 14 days following closing on the sale.

                                                  1
           Case 9:19-bk-01977-FMD         Doc 36     Filed 05/06/19    Page 2 of 2



       Attorney David W. Fineman is directed to serve a copy of this order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of the order.




                                               2
